Orders, Family Court, New York County (Sara E Schechter, J.), entered on or about March 4 and 14, 2005, which, upon findings of permanent neglect, terminated respondents’ parental rights to the subject children and committed the children’s guardianship and custody to petitioner agency and the Commissioner of Social Services for the purposes of adoption, unanimously affirmed, without costs.
The findings of permanent neglect are supported by clear and convincing evidence that despite the agency’s diligent efforts, *370respondent father failed to realistically plan for the children’s future (Social Services Law § 384-b [7] [a], [c]; see Matter of Gregory B., 74 NY2d 77, 89-90 [1989]), and respondent mother missed several visits, was late for others, had poor-quality interaction with the children at certain visits, failed to attend a service plan review, and failed to complete her service plan within the statutorily relevant period (Social Services Law § 384-b [7] [a], [b]; see Matter of Pearl M.A., 13 AD3d 141 [2004]; cf. Matter of Christian Lee R., 9 ADSd 275 [2004]). The parents’ challenges to the agency’s diligent efforts in large part raise issues of credibility that were properly resolved by Family Court (see Eschbach v Eschbach, 56 NY2d 167, 173 [1982]). A preponderance of the evidence supports the findings that it would be in the children’s best interests to be adopted by their respective foster mothers, who are their biological grandmothers, and that it would not be in their best interests to suspend judgment. Such disposition, in these particular circumstances, is not precluded by the fact that the children will live in separate homes (see Matter of Olimpia M. v Steven M., 228 AD2d 270 [1996]). We have considered respondents’ other arguments and find them unavailing. Concur—Andrias, J.P., Marlow, Nardelli, Williams and Sweeny, JJ.